DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“local controller” “Multiple and Accumulator” “accumulator” “adder” “functional safety unit” “Built-In Self-Test” “redundancy units” “debugging register” of independent claim 1 and corresponding claims 2-13 depending therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (“Optimizing Loop Operation and Dataflow in FPGA Acceleration of Deep Convolutional Neural Networks”) in view of Reimann et al (“Advanced Diagnosis: SBST and BIST Integration in Automotive E/E Architectures”) and Kshirsagar et al (“Design of a Novel Fault Tolerant Voter Circuit for TMR Implementation to Improve Reliability in Digital Circuits”).

With respect to Claims 1 and 14: A Convolution Multiply and Accumulate (CMAC-X) system (102) for performing a convolution operation with functional safety mechanism, the CMAC-X system (102) comprising:
a local controller (208) configured to generate a set of signals comprising [Ma (Fig 10) has disclosed a controller.]
a first signal, a second signal, a third signal, a fourth signal, and a fifth signal, wherein the set of signals is generated upon receipt of image data pertaining to an image, and [Ma (Fig 10, Fig 1, Fig 4, final paragraph left-hand column of page 53) has disclosed a controller and a plurality of architectural components controlled by signals of a controller through four loops of processing method. Said controller inherently generating control signals of a first, second, third, fourth, and fifth signal (see below discussion of Ma in view of Reimann wherein an extra step controlled by the device of Ma is added after the first four signaled process steps of the loop) for each of an iteration of the loop to control the beginning of a next step in the processing by the associated processing component (Ma: Fig 10, Fig 1, Fig 4, final paragraph left-hand column of page 53).]
wherein the image data comprises a set of feature matrix, depth information and a kernel size; [Ma (Fig 2, section 2.3 page 46) a feature matrix that is the input feature map having Nif,Nix, and Niy has a depth of Nif feature maps and a kernel size of Nkx and Nky (width and height of kernel).]
a Multiply and Accumulator (MAC) function (210) configured to generate convoluted data by performing a convolution operation on each feature matrix upon receipt of [As per the above discussion the accumulation and other steps of the loop are controlled by sequences of control signals of the controller of Fig 10 of Ma.] the first signal, wherein [Ma (Fig 2, section 2.3 page 46) a feature matrix that is the input feature map that is convolved with the Kernel maps (see Fig 2) producing an output dataset corresponding the output feature maps (Nof, Fig 2).]
the convolution operation is performed by multiplication of each feature, from the feature matrix, with the depth information; [Ma (Fig 2, section 2.3 page 46) a feature matrix that is the input feature map that is convolved with the Kernel maps (see Fig 2) producing an output dataset corresponding the output feature maps (Nof, Fig 2).]
an accumulator (212) configured to generate accumulated data based on accumulation of the convoluted data, when the convolution operation on each feature matrix is performed, wherein the accumulator (212) accumulates the convoluted data upon receipt of the [As per the above discussion the accumulation and other steps of the loop are controlled by sequences of control signals of the controller of Fig 10 of Ma.] second signal; [Ma (page 42 1st and 2nd paragraph left-hand column) has disclosed a convolution device, wherein the accumulation of output pixel data is stored (1st paragraph page52 RHC) having Pox by Poy pixels accumulated.]
an adder (214) configured to generate added data based on addition of a predefined value to the accumulated data upon receipt of the [As per the above discussion the accumulation and other steps of the loop are controlled by sequences of control signals of the controller of Fig 10 of Ma.] third signal; [Ma (page 52 LHC final paragraph) has disclosed the adding of a bias to each of the Pox by Poy pixels.]
an activation block (216) configured to filter the added data in order to provide a convolution result for the image, wherein the activation block (216) filters the added data by using a filter function upon receipt of the [As per the above discussion the accumulation and other steps of the loop are controlled by sequences of control signals of the controller of Fig 10 of Ma.] fourth signal; [Ma has disclosed the application of the ReLU filter to the data to produce the output set of pixel data (final paragraph of LHC column through 1st paragraph of RHC on page 52.]
[Ma has not further disclosed the use of a functional safety block to perform BIST and redundancy steps for fault event correction as required by the following claim limitations.]
a functional safety unit enabled upon receipt of the [As per the above discussion the accumulation and other steps of the loop are controlled by sequences of control signals of the controller of Fig 10 of Ma, wherein the combination of Reimann and Ma has generated a fifth step to be performed by the device having said controller hence requiring a fifth signal to initiate the process of the device.] fifth signal, wherein [Reimann (abstract and Section 3.2) discloses a process for testing processing and memory architecture utilized for performing a plurality of functions (Built-In Self-Test “BIST”), wherein a predetermined set of patterns are input to the architecture and a set of faults are determined based on the input patter. The disclosure of Reimann being applicable to a system having a known architecture and a known set of functions performed by said architecture, and the disclosure of Ma defining an architecture and set of functions performed by said architecture.]
the functional safety unit is configured to verify a functionality of each of the MAC function (210), the accumulator (212), the adder (214) and the activation block (216), and wherein the functional safety unit comprising: [Reimann (abstract and Section 3.2) discloses a process for testing processing and memory architecture utilized for performing a plurality of functions (Built-In Self Test “BIST”), wherein a predetermined set of patterns are input to the architecture and a set of faults corresponding to the architecture and functions performed by said architecture are determined based on the input pattern.  Reimann has not disclosed the particular functions of Ma “MAC”, “accumulator”, “adder’, “activation block”, but has disclosed a process and being applicable to a system having a known architecture and a known set of functions performed by said architecture. Hence as a result of the following discussed combination of Ma in view of Reimann the BIST of each function of Ma and corresponding architecture of Ma is performed using a known input pattern as disclosed by the functional safety unit method and device of Reimann.]
a Built-In Self-Test (BIST) block (220) configured to validate an output generated from each of the MAC function (210), the accumulator (212), the adder (214) and the activation block (216), wherein [Reimann (abstract and Section 3.2) discloses a process for testing processing and memory architecture utilized for performing a plurality of functions (Built-In Self Test “BIST”), wherein a predetermined set of patterns are input to the architecture and a set of faults corresponding to the architecture and functions performed by said architecture are determined based on the input pattern.  Reimann has not disclosed the particular functions of Ma “MAC”, “accumulator”, “adder’, “activation block”, but has disclosed a process and being applicable to a system having a known architecture and a known set of functions performed by said architecture. Hence as a result of the following discussed combination of Ma in view of Reimann the BIST of each function of Ma and corresponding architecture of Ma is performed using a known input pattern as disclosed by the functional safety unit method and device of Reimann.]
the output is validated based on a comparison of the output with a predefined pattern; [Reimann (abstract and Section 3.2) discloses a process for testing processing and memory architecture utilized for performing a plurality of functions (Built-In Self Test “BIST”), wherein a predetermined set of patterns are input to the architecture and a set of faults corresponding to the architecture and functions performed by said architecture are determined based on the input pattern.  The process of Reimann determining faults (section 3.2) as the result of the input pattern to the various functions and architecture being tested.]
[Ma and Reimann are analogous art of processing data using a set of functions on specialized architecture. The process of Reimann disclosed generating an output of faults for debugging the system and is operative to perform the process of safety and debugging on a known architecture performing known functions. It would have been obvious to one ordinary skill in the art to post-process the set of functions generated by the special architecture of Ma using the BIST method and device of (functional safety unit of Reimann) of Reimann to perform the expected result of determining faults in the function and architecture of Ma.  Ma in view of Reimann would reasonable disclose the debugging of the MAC architecture of Ma using the process of Reimann. The disclosure of Reimann being applicable to a system having a known architecture and a known set of functions performed by said architecture, and the disclosure of Ma defining an architecture and set of functions performed by said architecture. The motivation for combining  disclosed by Reimann as the detection of faults of an architecture and process to determine if issues such as faults are generated by the generated system architecture such as the device of Ma. Therefore, it would have been obvious to one ordinary skill in the art to at least try to combine the teachings of Ma with Reimann to achieve the above discussed claim limitations.]
[Reimann nor Ma have further disclosed “one or more module redundancy units…..wherein the one or more module redundancy units…..eliminate one or more fault events during the convolution operation” “the debug register….” as required by the below claim limitation. However, the result of Reimann and Ma being the generation of determined faults caused by the device and functions performed thereby.]
one or more module redundancy units (226) [Kshirsagar (abstract, final paragraph RHC page 1573 through 1st paragraph LHC page 1574, and section 2-3 page 1574) discloses a TMR (triple modular redundancy with a triple voter (see Fig 1 and 2 page 1574) process for implementing hardware redundancy in integrated circuits devices to increase reliability of the hardware device. Kshirsagar (page 1577 RHC 1st paragraph) has disclosed that the technique and devices - “can be generalized for any digital circuit for improving the reliability of the overall system”.]
communicatively coupled to each of the local controller (208), the MAC function (210), the accumulator (212), the adder (214), and the activation block (216), wherein [Ma in view of Reimann have disclosed the corresponding units “local controller” “MAC” “accumulator” “adder’ and “activation block” as discussed above.] the one or more module redundancy units (226) are configured to eliminate one or more fault events during the convolution operation; [Kshirsagar has disclosed the determination of faults and the correction of faults by utilizing hardware redundancy units (TMR and voter triple redundancy of Kshirsagar, at least Fig 1 and 2).]
a debug register (230) configured to capture the one or more fault events associated with the convolution operation, [As per the discussion of Kshirsagar (sections 2-3 pages 1574-1575) the determined faults lead to the selection of redundancy portions to correct the fault, wherein the determined redundancy units debug the process by performing the operations using said redundancy units. Hence the debugging of the architecture and the operations performed thereby are disclosed by Kshirsagar by detecting faults and utilizing the redundant architecture.] wherein the debug register (230) is communicatively coupled to each of the redundancy unit from the one or more module redundancy units (226), thereby performing the convolution operation on the image with functional safety mechanism. [The units of Kshirsagar must be communicatively coupled to the units performing the operations, else no data would be capable of being received or transmitted by the redundancy portion and debugging portion of Kshirsagar to perform the given operations in hardware.]
[Kshirsagar and Ma in view of Reimann are analogous art of processing data on architecture, wherein faults are detected for the operations performed by the given architecture. It would have been obvious to modify the teachings of Ma in view of Reimann generating the set of faults given an input pattern to further apply fault correction using architecture redundancy and debugging for the detected faults as disclosed by Kshirsagar. The motivation for combining would have been to eliminate known faults in hardware as disclosed by Kshirsagar, hence increasing the reliability of integrated circuit devices (abstract of Kshirsagar). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Ma in view of Reimann with Kshirsagar to achieve the limitations of the present claim.]

With respect to Claim 2: The CMAC-X system (102) as claimed in claim 1, comprising a local kernel buffer (206) configured to store the kernel size. [Ma (see Fig 8) has disclosed as per the depiction of Figure 8 the set of input pixels and features stored in corresponding buffers.]

With respect to Claim 3: The CMAC-X system (102) as claimed in claim 1, comprising a local pixel buffer (204) configured to store the set of feature matrix. [Ma (see Fig 8) has disclosed as per the depiction of Figure 8 the set of input pixels and features stored in corresponding buffers.]

With respect to Claim 4: The CMAC-X system (102) as claimed in claim 1, comprising multiple data ports connected to the local pixel buffer (204) for parallel data loading. [Ma (see Fig 8 and section 6.2) has disclosed as per the depiction of Figure 8 a set of input ports that are described as being loaded in parallel.]

With respect to Claims 5 and 15: The CMAC-X system (102) as claimed in claim 1, wherein the convolution operation is one of a 2-dimensional convolution operation or a 3-dimensional convolution operation. [Ma (see Fig 1) has disclosed as per the depiction of Figure 1 the 3D convolution of the stack of input pixels and features is performed.]

With respect to Claim 7: The CMAC-X system (102) as claimed in claim 1, wherein the first signal is a STARTMAC signal to perform the convolution operation, and wherein the second signal is an ENLAYERCOMBINE signal to accumulate convoluted data, and wherein the third signal is a BIAS signal to add a predefined value to the accumulated data, and wherein the fourth signal is an ACTIVATION_FUNCTION_CTRL_SIGNAL to filter the added data. [As disclosed by the above teachings of Ma and Ma in view of Reimann and Kshirsagar: The application of control signals to initiate the steps of the process using the controller and the defined set of architecture (see at least Fig 10 of Ma, wherein the device is further modified to have a redundancy and debugging component as per the combination with the art of Kshirsagar and Reimann) have been disclosed. The labels applied to said signals is not given patentable weight, because they are merely labels applied to the signals and not a further defining of their function. However, each of the above STARTMAC (corresponding to first control signal of Ma), ENLAYERCOMBINE (corresponding to the second control signal of Ma), BIAS (corresponding to the third signal of Ma), and ACTIVATION_FUNCTION…. (corresponding to the fourth signal of Ma) have been shown to be disclosed by the teachings of Ma in order to initiate the control of the corresponding hardware devices and the operations they perform. Hence the corresponding labeled signals of the present claim are necessitated and disclosed by the disclosed controller based architecture of Ma wherein the corresponding hardware and operations they performed are signal by the controller with one of a corresponding first, second, and so on control signal to perform the operation of said hardware device.]

With respect to Claim 8: The CMAC-X system (102) as claimed in claim 1, wherein the fifth signal is an ENSAFETY signal for functional safety unit in the CMAC-X system (102). [As disclosed by the above teachings of Ma and Ma in view of Reimann and Kshirsagar: The application of control signals to initiate the steps of the process using the controller and the defined set of architecture (see at least Fig 10 of Ma, wherein the device is further modified to have a redundancy and debugging component as per the combination with the art of Kshirsagar and Reimann) have been disclosed. The labels applied to said signals is not given patentable weight, because they are merely labels applied to the signals and not a further defining of their function. However, as per the discussion of Claim 7 a corresponding fifth signal “ENSAFETY” is necessitated and hence disclosed as the fifth signal of Ma in view of Kshirsagar and Reimann, because the controller of Ma (Figure 10 pg. 53 of Ma) must signal the hardware devices of the combined teachings of Ma in view of Kshirsagar and Riemann to perform each of the disclosed hardware based operations. The functional safety signal being the control signal of the controller of Ma to activate the device of Reimann to perform the disclosed function of BIST relied upon in the above discussed teachings. The signal from the controller enabling the action of the safety unit of Reimann to perform the test process of the device of Reimann.]

With respect to Claim 9: The CMAC-X system (102) as claimed in claim 1, wherein the one or more module redundancy units (226) comprise one or more Double Module Redundancy (DMR) or Triple Module (TMR) units and one or more DMR/TMR voting units (226). [The device of Kshirsagar defines a “TMR triple” redundancy of the components (see Figures 1-3 of Kshirsagar), wherein the voter corresponding to said device is disclosed at least in the Figures 1-3 of Kshirsagar.]

With respect to Claim 10: The CMAC-X system (102) as claimed in claim 1, wherein the one or more fault events may indicate one or more of a bit flip, a stuck0 fault or a stuck1 fault. [As per the teachings of Reimann, given an input pattern a fault is determined based on the detected outputs, hence if given a digital input a known digital output is to be detected. Therefore, if a bit is flipped from a corresponding 0/1 at the output then the corresponding process of Reimann detects that the output does not correspond to the given input pattern. Therefore, the determination of flipped bits has been disclosed by the teachings of Reimann.]

With respect to Claim 11: The CMAC-X system (102) as claimed in claim 1, wherein the debug register (230) with diagnostics feature captures a number of fault events occurred while performing convolution operation, adding BIAS and Filtering. [As per the combination of Ma, Reimann, and Kshirsagar: The determination of faults and debugging of faults for each component of hardware performing the process of Ma has been disclosed, wherein the then determined faults are debugged by applying the redundancy correction of Ma in view of Reimann and Kshirsagar. Thus the determination of hardware faults of each hardware component performing the disclosed operations such as “convolution operation”, “adding BIAS”, and “Filtering” has been disclosed because the faults are determined for the respective hardware components of the integrated circuits corresponding to said operations.]

With respect to Claim 12: The CMAC-X system (102) as claimed in claim 1, wherein the BIST block (220) is one of a user configured or automatically configured through an internal self-test mechanism. [As per Reimann and Kshirsagar of Ma in view of Reimann and Kshirsagar: The process is automated based on a given input pattern as disclosed by the pattern input automation of Reimann (section 3.1 1st paragraph).]

With respect to Claim 13: The CMAC-X system (102) as claimed in claim 1, supports convolution operation for kernels of different sizes by reusing the same CMAC-X system (102). [The architecture disclosed by Ma for the convolution operations of Loop 1 and Loop 2 are independent of the input kernel size because the Loops are unrolled for performing said operations (Section 5.1 and 5.5.1 – Pstar is constant).]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (“Optimizing Loop Operation and Dataflow in FPGA Acceleration of Deep Convolutional Neural Networks”), Reimann et al (“Advanced Diagnosis: SBST and BIST Integration in Automotive E/E Architectures”) and Kshirsagar et al (“Design of a Novel Fault Tolerant Voter Circuit for TMR Implementation to Improve Reliability in Digital Circuits”), as applied with respect to claim 1 above, in view of the teachings of Nandam et al (US 2014/0032968).

With respect to Claim 6: The CMAC-X system (102) as claimed in claim 1, wherein [Kshirsagar and Reimann of Ma in view of Reimann and Kshirsagar have been relied upon to disclose the detection of faults of a processing device and the correction of said faults by utilizing redundant hardware. Ma, Kshirsagar, and Reimann have not further disclosed a hardware fault as pertaining to a threshold temperature value of one of the devise performing the functions of Ma in view of Reimann and Kshirsagar as required by the following claim limitation.]
the one more module redundancy units (226) are automatically triggered upon reaching a threshold temperature value. [Nandam (para 0032, 0053, 0059, and 0061) has further disclosed triggering the use of redundant hardware when a BIST detects hardware performing a function faults by having excessive temperature values. Said phrasing of “excessive” further requires that the temperature value exceeds some norm value, hence Nandam has disclosed some threshold value that when exceeded triggers a fault and use of redundant hardware.]
[Nandam and Ma in view of Reimann and Kshirsagar are analogous art of data processing using architecture to perform functions, wherein the hardware performs BIST to detect and correct faults by utilizing redundant hardware. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the BIST fault detection to further monitor and address temperature faults as exceeding a threshold temperature value as disclosed by Nandam. The motivation for combining would have been to prevent damage due to excessive temperatures of a hardware device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Nandam with Ma, Reimann, and Kshirsagar to achieve the limitations of the presented claim.]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (“Optimizing Loop Operation and Dataflow in FPGA Acceleration of Deep Convolutional Neural Networks”), Reimann et al (“Advanced Diagnosis: SBST and BIST Integration in Automotive E/E Architectures”) and Kshirsagar et al (“Design of a Novel Fault Tolerant Voter Circuit for TMR Implementation to Improve Reliability in Digital Circuits”), as applied with respect to claims 1 and 14 above, in view of the teachings of Tsirkin (US 2020/0326766).

With respect to Claim 16: The method (500) as claimed in claim 11, comprising
[Ma in view of Reimann and Kshirsagar have not further disclosed turning off the device upon receiving a “shutoff” control signal.]
turning off the CMAC-X system (102) upon receiving a SHUTOFF signal. [Tsirkin (para 0019-0020) has disclosed a computing device having architecture including processors, caches, memory, arithmetic units, registers, a controller for performing processing of data, wherein the controller provides a signal to turn off the device upon completion of task.]
[Tsirkin and Ma in view of Reimann and Kshirsagar have disclosed a computing device having a controller to control architecture performing tasks on a digital computing device. It would have been obvious to modify the controller and device of Ma in view of Reimann and Kshirsagar to include a shutdown control signal provided by the control signal upon completion of the device’s task as disclosed by Tsirkin. The motivation for combining would have been to conserve power consumption of the device when task is complete as disclosed by Tsirkin (at least abstract and para 0020). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Tsirkin with Ma, Reimann, and Kshirsagar to achieve the limitations of the present claim.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belasubramaniyan et al (US 2020/0218917, same assignee, and similar inventive entity) has disclosed a related invention by the same assignee.
Koker et al (US 2018/0308561) has disclosed a system and method for fault debugging of integrated circuit devices using hardware redundancy.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666